TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2017



                                     NO. 03-16-00116-CR


                                 Leandre Morris III, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
               AFFIRMED—OPINION BY JUSTICE PEMBERTON




               This is an appeal from the judgment of conviction entered by the district court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s judgment of conviction. Therefore, the Court affirms the

district court’s judgment of conviction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.